         Case 2:19-cv-02372-GEKP Document 48 Filed 12/02/19 Page 1 of 1



DATE OF NOTICE: DECEMBER 2, 2019

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JON FREY                                          :       CIVIL ACTION
Individually and on Behalf of a Class of          :
All Persons and Entities Similarly Situated       :
                     Plaintiff(s)                 :
                                                  :
                v.                                :
                                                  :
FRONTIER UTILITIES NORTHEAST, LLC.                :
               Defendant(s).                      :       NO. 19-2372


                                  NOTICE OF HEARING

        An ORAL ARGUMENT on the MOTION TO DISMISS (Docket #37) has been

scheduled to be held on February 14, 2020 at 10:00 a.m. in the above-captioned matter with the

Honorable Gene E.K. Pratter in Courtroom 10B, United States Courthouse, 601 Market Street,

Philadelphia, PA 19106. The Oral Argument on Defendant Frontier Utilities Northeast LLC’s

Motion to Dismiss (Docket # 17) scheduled for December 19, 2019 has been cancelled.


       Judge Pratter strongly urges Oral Argument to be presented by junior counsel on
the case.


                                                           s/Susan Flaherty
                                                          SUSAN FLAHERTY
                                                          Civil Courtroom Deputy
                                                          to the Honorable Gene E.K. Pratter
                                                          United States District Court Judge




Copies sent to all parties.
